The specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 2, line 18; page 7, line 24; page 8, line 7; page 33, line 4; page 42, line 8: note that the term --the-- should be inserted after “of”, respectively at these instances for idiomatic clarity. Page 5, line 1; page 7, lines 13, 14, 16; page 28, lines 14, 17: note that the term “via” should be rewritten as --through--, respectively at these instances for idiomatic clarity. Page 5, line 17 and page 28, line 12, note that the term “of” should be rewritten as --for--, respectively at these instances for idiomatic clarity. Page 6, line 19, it is noted that the term “that” should be rewritten as “in which” for idiomatic clarity; line 21, note that --in-- should be inserted after “problem” for idiomatic clarity. Page 7, line 4, it is noted that --the-- should be inserted after “to” for idiomatic clarity. Page 30, line 22; page 31, line 15; page 32, line 3: note that the term “Via” should be rewritten as --Because--, respectively at these instances for idiomatic clarity. Page 32, line 11, it is noted that --to-- should be inserted after “limited” for idiomatic clarity. 
The disclosure is objected to because of the following informalities: Page 4, line 10, it is noted that “931 through 936” should be rewritten as --931, 932, 933, 934, 935 and 936-- for consistency with the labeling in Fig. 8. Page 4, line 24 and page 24, line 2, note that “D11 through D17” should be rewritten as --D11, D12, D13, D14, D15, D16 and D17--, respectively at these instances for consistency with the labeling in Figs. 8 & 1, respectively. Throughout the specification, note that the description “(a, b, c, …) of Fig. (#)…” should be rewritten as --Fig. (#)(a, b, c…)--, respectively at appropriate instances throughout the specification: (e.g. pages 8, 9, 13, 16, 19 and 39). Page 9, line 7, note that the heading “Description of Embodiments” should Detail Description of the Embodiments-- for consistency with PTO guidelines; line 13, note that --(a) to 2(c)-- should be inserted after “2” for an appropriate characterization. Page 11, line 5 and page 50, line 15, note that the recitation of “each of two surfaces each of which” (i.e. page 11) and “each of which” (i.e. page 50), respectively are vague in meaning, at these instances and thus appropriate clarification is needed. Page 13, line 15, it is noted that “133a1 through P133a3 and P133b1 through P133b3” should be rewritten as --P133a1, P133a2 and P133a3 and P133b1, P133b2 and P133b3-- for an appropriate characterization consistent with the labeling in Fig. 2(b). Page 14, lines 1 & 2, note that the recitation of “the each conductor post” is vague in meaning and thus appropriate clarification is needed; line 2, note that it is unclear what characterizes “a massive conductor”, as recited herein and thus appropriate clarification is needed. Page 14, line 18; page 15, line 8; page 33, line 10: in the respectively recited sequence, note that the designation “Q2” should be deleted, at these instances such that the sequence would be consistent with the labeling in Fig. 1. Page 15, line 23; page 16, line 18; page 34, line 4: in the respectively recited sequence, note that the designation “R2” should be deleted, at these instances such that the sequence would be consistent with the labeling in Fig. 1. Page 17, line 4, note that the recitation of “the post interval of the post wall 13” is vague in meaning, especially since it is unclear what characterizes “post intervals” and thus appropriate clarification is needed. Page 17, lines 8, 13 and page 33, line 19, in the respectively recited sequence, note that the designation “S2” should be deleted, at these instances such that the sequence would be consistent with the labeling in Fig. 1. Page 18, lines 3, 8 and page 34, line 13, in the respectively recited sequence, note that the designation “T2” should be deleted, at these instances such that the sequence would be consistent with the labeling in Fig. 1. Page 19, line 19, it is noted that “131 through 136” should be rewritten as --131, 132, 133, 134, 135 and 136-- for 6-- for an appropriate characterization consistent with the recited “five resonance regions”. Page 30, line 9, note that the acronym “SIW” should be rewritten (i.e. in words) to define such an acronym. Page 31, last line and page 32, line 1, note that the recitation of “By part of … being removed” is vague in meaning and thus appropriate clarification is needed. Page 38, line 16, it is noted that --in dB for-- should be inserted after “in” for an appropriate characterization. Page 40, line 12, it is noted that --in Embodiment 1-- should be inserted after “1” for an appropriate characterization. Page 40, lines 18, 24 and page 42, line 14, in the respectively recited sequence, note that the designation “V2” should be deleted, at these instances such that the sequence would be consistent with the labeling in Fig. 4. Page 41, lines 14, 20, in the respectively recited sequence, note that the designation “W2” should be deleted, at these instances such that the sequence would be consistent with the labeling in Fig. 4. Page 42, lines 2, 4, note that the respective recitation of “Vi” should be rewritten as --Wi--, at these instances for an appropriate characterization; line 25, note that the recitation of “is provided which is …” is vague in meaning and thus appropriate clarification is needed. Page 43, lines 19, 24 and page 47, line 13, note that the respective recitation of “… thereof which region” is vague in meaning, at these instances and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: It is noted that throughout the detail description in particular paragraphs, those descriptions refer to particular reference labels that do not appear in the corresponding drawings described therein. Accordingly, .  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 1, 7, note that the directional orientations of --LEFT--, of --BACK-- and of --DOWN--, respectively need to be labeled, such as to be commensurate with the description of Figures 1 & 7; in FIGS. 7, 8, note that these drawings should be designated as --PRIOR ART-- in view of their conventional designation.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2, 3, 4, lines 1 & 2 in each claim, note that the respective recitation of “the external post wall includes an external post wall” appears to be redundant, at these instances and thus appropriate clarification is needed.
In claim 5, lines 4 & 5, note that the recitation of “so as to be not more than a post interval of the post wall” is vague in meaning, especially since the “post wall” has not been positively defined as having “a post interval” and thus appropriate clarification is needed.

In claim 1, lines 6, 7, 8, note that the term “via” should be rewritten as --through--, respectively at these instances for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jun et al. 
Jun et al (i.e. FIG. 3) discloses a band pass filter (i.e. dielectric waveguide filter ), comprising: a dielectric substrate (i.e. multi-layered structures (100, 200, 300, 400, 500, 600) in FIG. 3); a first wide wall (i.e. ground plane 160) provided on a surface of multi-layered structure (100); a second wide wall (i.e. ground plate 760) provided on a surface of multi-layered structure (600); a post wall (i.e. characterized by vias (170) in FIG. 3); an input part (i.e. input port 110) for inputting an electromagnetic wave to the bandpass filter; an output part (i.e. an output port 120) for outputting an electromagnetic wave from the band pass filter; a waveguide region (i.e. defined by dielectric waveguide resonators (230, 240, 530) in FIG. 3) that is limited by the first wide wall (160), the second wide wall (760) and the post wall (170); an external post wall (i.e. vias (171) for removing unwanted wave modes) provided outside the periphery of the waveguide region and electrically short circuited to the first and second wide walls (160, 760), as evident from FIG. 3. Regarding claims 2 & 3, as evident from FIG. 3, the external post wall (171) are disposed externally of the input port (110) and disposed externally of the output port (120).
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee